350 S.W.3d 67 (2011)
In the Matter of the Care and Treatment of Edward SMITH a/k/a Edward Dwayne Smith, a/k/a Edward D. Smith, a/k/a Ed Smith, a/k/a Eddie Smith, a/k/a Dwayne Smith, a/k/a Dwayne E. Smith, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73302.
Missouri Court of Appeals, Western District.
October 11, 2011.
Erika R. Eliason, Columbia, MO, for Appellant.
Timothy A. Blackwell, Jefferson City, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Edward Smith appeals the circuit court's judgment committing him to the custody of the Department of Mental Health as a sexually violent predator. We affirm. Rule 84.16(b).